Citation Nr: 1017903	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to May 
1953.  

This matter returns to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was remanded by the Board in June 2009 for further 
evidentiary development and is now ready for disposition.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for right ankle surgical 
ankylosis, status post mortar wound, rated as 40 percent 
disabling; a lumbosacral spine disability, rated as 30 
percent disabling; moderate impairment of the Muscle Group 
III, rated as 30 percent disabling; scar disabilities, rated 
as 10 percent disabling; and right leg shortening, rated as 
10 percent disabling.  The combined rating is 80 percent.

2.  The highest level of education attained is four years of 
college.  

3.  The Veteran is not unable to secure or follow a gainful 
occupation as a result of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 3.340, 3.341(a), 4.1, 4.3, 
4.15, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

In the present case, the Veteran seeks entitlement to a TDIU.  
He reported in the October 2006 VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) that he had previously worked in the field 
of accounting from 1957 to 1981 but became too disabled to 
work in 1981 as a result of his service-connected right ankle 
disability, back disability, and shoulder disability.  

The Veteran indicated that he left his job because of the 
disabilities, received or expected to receive disability 
retirement benefits, and had not tried to obtain employment 
since he became too disabled to work.  He further reported 
that his highest level of educational attainment was four 
years of college.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  

It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render a veteran 
unemployable.   

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

A veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment 
history, his or her educational and vocational attainment, as 
well as his or her particular physical disabilities are to be 
considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the 
record must reflect circumstances, apart from nonservice-
connected conditions, that place him or her in a different 
position than other veterans who meet the basic schedular 
criteria.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the veteran, in light of his or her 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

In the present case, the Veteran is service-connected for 
right ankle surgical ankylosis, status post mortar wound, 
rated as 40 percent disabling; a lumbosacral spine 
disability, rated as 30 percent disabling; moderate 
impairment of Muscle Group III, rated as 30 percent 
disabling; several scar disabilities, rated together as 10 
percent disabling; and right leg shortening, rated as 10 
percent disabling.  38 C.F.R. § 4.16(a).  

Because the Veteran is service-connected for two or more 
service-connected disabilities with one disability rated at 
40 percent (i.e., his right ankle disability) and has a 
combined disability rating of 80 percent under 38 C.F.R. 
§ 4.25, the threshold percentage requirements for a total 
rating under the provisions of 38 C.F.R. § 4.16(a) are met.  

As the Veteran has met the threshold percentage requirements 
for a schedular TDIU, the Board must next determine whether 
he is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
However, after careful review of the record, the Board finds 
that the preponderance of the evidence weighs against the 
award of a TDIU for reasons explained below.  

The Board first notes that VA treatment records show that the 
Veteran suffers from numerous disabilities, both service-
connected and nonservice-connected.  Although he wrote that a 
service-connected shoulder disorder was part of the reason 
for his inability to secure or follow gainful employment on 
the VA Form 21-8940, he is not, in fact, service-connected 
for a shoulder disorder.  

The Board additionally observes that the Veteran reported 
that he was in receipt of retirement pension on the VA Form 
21-8940.  The June 2008 and November 2009 VA examination 
reports both note that he worked in general accounting for a 
federal agency until 1981 when he retired.  The cause of his 
retirement was noted by both examiners to be eligibility due 
to age or duration of work.  Therefore, the evidence does not 
show that he became too disabled to work in 1981; rather, it 
suggests that he retired due to age eligibility.  

The Board notes that the above evidence does not support the 
Veteran's assertion that he became too disabled to work in 
1981 solely as a result of the severity of his service-
connected disabilities and this evidence is afforded 
significant probative value.           

The Board additionally notes that there is no competent 
medical opinion of record that attributes the Veteran's 
inability to secure or follow substantially gainful 
employment to his service-connected disabilities alone.  
Indeed, the November 2009 VA medical examiner considered the 
Veteran's medical history as documented in the claims folder, 
as well as examination findings, and determined that his 
service-connected disabilities did not render him 
unemployable.  

The Board has considered the Veteran's assertion that his age 
should not be a factor when determining entitlement to a TDIU 
and argued that he was discriminated against because of his 
age.  While the examiner noted the Veteran's aging process, a 
reasonable reading of the examination report reflects that 
the examiner focused on the critical inquiry, that is - 
whether the Veteran's service-connected disabilities render 
him unemployable.  Specifically, the opinion given was as 
follows:

I consider that service connected 
conditions DO NOT RENDER him 
unemployable. Patient could benefit from 
unemployability due to his aging process 
(age). In view of ths [sic] mentioned 
above, I consider that service connected 
conditions LESS LIKELY AS NOT (LESS THAN 
50/50 PROBABILITY) THE CAUSE why the 
Veteran is unable to secure or follow a 
substantially gainful occupation.

Therefore, the examiner, after reviewing the claims file, VA 
records, and examining the Veteran found that the service-
connected disabilities alone did not render him unemployable.  
The fact that the examiner made note of the Veteran's age 
does not render the opinion invalid.  Therefore, the Board 
affords the examiner's opinion more probative value than the 
Veteran's unsupported lay assertions.  

Also of significance, the Board notes that there is no 
competent medical opinion to the contrary of record.  VA 
treatment records contain no medical opinion that attributes 
the Veteran's inability to work or to secure gainful 
employment to his service-connected disabilities alone and he 
has not submitted a private medical opinion in support of his 
claim.  

Thus, for the foregoing reasons and because the November 2009 
VA examiner, as a physician, has the requisite expertise to 
offer a competent medical opinion and based his opinion on 
review of the claims folder, as well as examination and 
interview of the Veteran, the Board affords his opinion great 
probative value.   

In summary, the competent and probative evidence of record 
shows that the Veteran is not unable to engage in gainful 
employment solely due to his service-connected disabilities.  
Consequently, the Board finds that a preponderance of the 
evidence weighs against the Veteran's claim and entitlement 
to a TDIU is not warranted.  
    
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  Because the 
preponderance of the evidence, however, is against the claim, 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, the RO apprised the Veteran of the 
information and evidence necessary to substantiate his claim, 
which information and evidence that he was to provide, and 
which information and evidence that VA will attempt to obtain 
on his behalf in the November 2006 notice letter.  

In this regard, the RO advised the Veteran of what the 
evidence must show to establish entitlement to a TDIU, to 
include on an extraschedular basis, and generally described 
the types of information and evidence that he needed to 
submit to substantiate his claim.  The RO also explained what 
evidence VA would obtain and would make reasonable efforts to 
obtain on his behalf in support of the claim.  In particular 
regard to Dingess notice requirements, the RO also advised 
him how VA determined the effective date in the November 2006 
notice letter.  

Thus, in consideration of the foregoing, the Board finds that 
the RO effectively satisfied the notice requirements with 
respect to the issue on appeal prior to the initial denial of 
the claim.  

In regard to VA's statutory duty to assist, the Board notes 
that the Veteran was first afforded with a medical 
examination in connection with his claim in June 2008.  
However, because the June 2008 examiner did not provide an 
opinion regarding whether the Veteran was unable to secure or 
follow substantially gainful employment as a result of his 
service-connected disabilities, the Board remanded this case 
in June 2009 for a supplemental medical opinion based on 
review of the claims folder.  

The record shows that the Veteran underwent a second medical 
examination in connection with this claim in November 2009, 
pursuant to the Board's remand.  The November 2009 VA 
examiner conducted a thorough examination of the Veteran's 
service-connected disabilities, confirmed review of the 
claims folder, and provided a medical opinion.  For these 
reasons, the Board finds that the examination report is 
adequate for the purposes of this adjudication and no further 
examination of the Veteran or medical opinion regarding the 
issue on appeal is needed. 

This case was also remanded in June 2009 in order to obtain 
the medical records used by the Social Security 
Administration (SSA) in determining the Veteran's eligibility 
for disability benefits.  The record reflects that SSA 
responded in July 2009 that it was unable to send the 
requested medical records because such records did not exist 
and further efforts to obtain them would be futile.  SSA 
further explained that there were no medical records because 
the Veteran did not file for disability benefits or he filed 
for disability benefits but no medical records were obtained.  

Although it does not appear that the procedures outlined in 
38 C.F.R. § 3.159(e)(1) were followed in notifying the 
claimant of the inability to obtain the SSA records, the 
error has not caused any harm to the Veteran in this case.  
The Appeals Management Center (AMC) advised him in the 
February 2010 SSOC that it had attempted to obtain the 
records from SSA and had received a response indicating that 
they had no records for him.  

The Veteran was allowed additional time and opportunity to 
submit evidence in support of his claim after receipt of the 
SSOC but indicated that he did not have additional evidence 
regarding his appeal and wanted to have his case expedited so 
that the Board may proceed with his appeal.  

Additionally, the Veteran's representative acknowledged that 
an attempt to obtain the records was made but SSA was unable 
to provide non-existent medical treatment records.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  In light of the 
foregoing, the Board finds that no further action is 
required.     

The Board, however, notes that VA treatment records 
adequately identified as relevant to the claim have been 
obtained, to the extent possible, and associated with the 
claims folder.  It is further observed that the Veteran has 
specifically written that all of his treatment has been 
through VA; no private treatment is indicated.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  The Board further finds that there 
has been compliance with its prior remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


